Citation Nr: 1705060	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for first degree atrioventricular block.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from May 2000 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  In that decision, the RO denied service connection for atrial fibrillation.  The Board has recharacterized the disability for which it is granting service connection for the reasons indicated below.
Although jurisdiction appears to lie with the Roanoke, Virginia RO, which issued the April 2012 statement of the case, certification of the appeal was done by the Providence, Rhode Island RO.  See July 2016 VA Form 8 Certification of Appeal and letter notifying Veteran of certification.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current first degree atrioventricular block is a disability related to his in-service atrial fibrillation.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, current first degree atrioventricular block constitutes disability due to disease in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.104 Diagnostic Codes 7010, 7011, 7015 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the fully favorable disposition, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). Generally, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A necessary element for establishing any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The Board recognizes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"); Vincent v. Shinseki, No. 11-2348, 2013 WL 93359 (mem.) (Vet. App. Jan 9, 2013).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) from May 2001 show that the Veteran complained about intermittent heart fluttering without exertion.  He also had paresthesia around his left shoulder.  It was indicated to have started several weeks ago after triceps extensions.  Clinical evaluation showed a regular heart rhythm and rate and the left shoulder was grossly normal.  The clinician assessed left shoulder paresthesia and questionable recurrent arrhythmia.  He instructed the Veteran to return to the clinic if he reexperienced heart flutter type symptoms.  

June 2001 STRs reflect that the Veteran returned to the clinic.  He complained about abnormal heart beats that had developed over the past weekend with alcohol use.  He was under cardiac event monitoring and had not had any symptoms over the past two weeks.  Clinical evaluation again showed a regular heart rhythm and rate.  The clinician assessed possible post dysrhythmia secondary to alcohol use.   

December 2010 STRs show that the Veteran was treated at the emergency room for cardioversion and atrial fibrillation.  The Veteran experienced a sensation of rapid and irregular heart beat for about three hours.  He denied chest pain, shortness of breath, abdominal pain or heartburn symptoms.  

In June 2011, the Veteran explained that he had been diagnosed with atrial fibrillation without underlying heart disease.  He stated that active atrial fibrillation was disqualifying for military and civilian aviation medical certification.  He also reported that the medication used to treat atrial fibrillation was disqualifying for naval aviation.  His occupational experience was limited to aviation and his current medical history for atrial fibrillation greatly limited his employment prospects.  

In June 2011, the Veteran was afforded a VA/QTC cardiac examination.  The examiner noted that the Veteran had an isolated atrial fibrillation episode.  The Veteran described intermittent arrhythmias as confirmed by electrocardiogram and Holter monitor study.  The examiner referenced a May 2011 24 hour Holter monitor study that showed 15 episodes of premature ventricular contraction (PVC).  On one occasion, the Veteran had experienced symptoms for about three hours.  He described feeling relatively asymptomatic, but afraid to perform any activity.  His medical history did not include congestive heart failure or rheumatic heart disease.  He had a successful electroversion in December 2010.  He was not on any current medication.  However, he reported being medically disqualified for aviation due to his cardiac history.  Clinical evaluation showed a normal heart sized assessed through auscultation and normal S1 and S2 sounds without S3 and S4 sounds.  Heart rate and rhythm was regular.  The examiner commented that there was no evidence of murmurs or gallops, heaves or thrills.  It also did not suggest congestive heart failure, cardiomegaly or cor pulmonale.  Chest X-ray showed findings within normal limits.  Electrocardiogram (EKG) showed first degree heart block.  The examiner declined to diagnose atrial fibrillation.  He stated that there was no diagnosis based upon the absence of current pathology.  He noted that the previous atrial fibrillation episode had a severe effect on the Veteran's occupation, but did not present any impairment on current daily activities.  

In his December 2011 notice of disagreement (NOD) and June 2012 substantive appeal, the Veteran asserted that the pattern of premature atrial and ventricular complexities, together with the single atrial fibrillation episode, establish a persistent cardio electrical abnormality and date back to initial complaints of heart flutter in 2001.  He again reported that it had significant occupational effects as he had difficulty passing aviation physical evaluations.     

The Veteran contends that service connection is warranted for atrial fibrillation.  He does not dispute the isolated atrial fibrillation diagnosis, but contends the single diagnosis poses significant occupational impairment due to his inability to obtain or maintain an aviation license.  This is consistent with the Federal Aviation Administration Guide for Aviation Medical Examiners with regard to applicants who have a medical condition that is disqualifying under 14 C.F.R., Part 67.  See https://www.faa.gov/about/office_org/headquarters_offices/avs/offices/aam/ame/guide/special_iss/all_classes/afib/ (last visited February 15, 2017).  In addition, during the VA/QTC examination, the Veteran indicated that he is immobile during perceived rapid heartbeat or arrhythmia episodes due to the possible occurrence of a significant underlying cardiac event.  

The medical evidence confirms that the Veteran had an atrial fibrillation episode in service, but does not show any recurrent episode during the claims period.  McClain, 21 Vet. App. at 321.  The only cardiac diagnosis during the claims period is the first degree heart block shown on the June 2011 EKG.  Nonetheless, the December 2010 history of atrial fibrillation must be considered since it is unclear when the current disability began.  Romanowsky, 26 Vet. App. at 293.  

In this case, the Board resolves reasonable doubt to find that the June 2011 EKG finding of first degree heart block is a current disability related to in-service atrial fibrillation, warranting service connection for first degree atrioventricular block, for the following reasons.  

Although not binding precedent, the Court in Vincent indicated that VA must consider an expansive definition of disability to include physical and mental defect and instructed the Board to consider whether various cardiac conditions, notably atrioventricular block, constituted a disability.  Vincent v. Shinseki, No. 11-2348, 2013 WL 93359 (mem.) (Vet. App. Jan 9, 2013); citing 38 U.S.C. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (memorandum decision may be cited or relied upon for any persuasiveness or reasoning it contains).  Here, the atrial fibrillation and heart block are cardiac abnormalities identified from diagnostic testing.  The Schedule for Rating Disabilities specifically lists supraventricular arrhythmias, ventricular arrhythmias (sustained) and atrioventricular block as disabilities.  38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7010, 7011, 7015.  The Board considers such recognition highly persuasive to support a finding that both disorders are properly characterized as disabilities.  In addition, the Veteran has shown that these disorders cause impairment in earning capacity since it adversely affects his ability to obtain or maintain an appropriate aviation license.  Given the above, the Board finds that the current first degree heart (atrioventricular) block satisfies the definition of disability for VA compensation purposes.

The next issue is the relationship between the current first degree heart block diagnosis and in-service atrial fibrillation.  Both disabilities involve cardiac electrocardiographic abnormalities.  Compare https://www.uptodate.com/contents/
first-degree-atrioventricular-block (last visited February 13, 2017) and https://www.uptodate.com/contents/overview-of-atrial-fibrillation?source=
search_result&search=atrial%20fibrillation&selectedTitle=1~150 (last visited February 13, 2017).  The Board resolves reasonable doubt to find that first degree heart block is related to the in-service atrial fibrillation episode due to the similar characteristics and relatively short time lapse between the clinical observations.
 
For the foregoing reasons, the Board finds that the Veteran's first degree atrioventricular block constitutes a disability, and one that is due to disease in service, specifically, the diagnosed atrial fibrillation.  Thus, with reasonable doubt resolved in favor of the Veteran, the criteria for service connection for first degree atrioventricular block have been met.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001) (entitlement to compensation under the statutes and regulations pertaining to direct service connection requires a showing of current disability resulting from a disease or injury that occurred in service).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for first degree atrioventricular block is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


